Per Curiam.

There is no pretence to charge the defendant in this case. His counsel, by the points which they have raised and submitted to the court, have properly omitted to urge, as a ground of defence, the deed of 1736. The indenture of 1795 concludes the parties from setting up any right under that old dormant deed, if it was (and which we do not admit) admissible in evidence as an ancient deed without proof. But the true and solid ground of- defence is, that if two trustees for the sale of an estate join in the conveyance, and that conveyance includes a receipt for the consideration money, one trustee is not answerable for the money which goes into the hands of the other, and is by him misapplied. Their joining in the conveyance and receipt was necessary. This point is abundantly settled by the authorities. (Cro. Car. 312. 1 Eq. Ca. Abr. 398. 1 Atk. 89. 3 Atk. 583. 2 Vern. 515. Amb. 218. Prec. in Chanc. 173. 4 Ves. jun. 596.) The defendant is therefore entitled to judgment.
Judgment for the defendant.